DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2018/0000252 issued to Weldon et al. in view of U.S. Patent No. 6,079,777 issued to Simmons et al.
Regarding Claim 1, Weldon et al. teach of a cargo carrier system, comprising: 
a frame (3) supporting a body (slats 1, 11) forming an interior area (Figure 5, the frame having: 
a handle (6); and 
one or more legs (5) pivotally (paragraph [0022] disclose pin (13) that connects elements 5 and 6 can be a cylindrical hinge) secured to the handle (6); 
wherein the one or more legs (5) are configured to support the frame in a first position (see Figures 1 and 2); and 
wherein the one or more legs (5) are configured to pivot such that the handle supports the frame in a second orientation (Figure 5), the second orientation configured to provide a chair (see Figure 5); 
one or more wheels (4) supported by the frame (3).
Weldon et al. disclose the claimed invention except for disclosing a flexible body.
Simmons et al. teaches of a convertible chair (Figure 2) / cart (Figure 4) that includes teaching of a flexible body (Simmons disclose fabric; see at least Col. 3, line 11).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a flexible body, as taught by Weldon et al., for the invention taught by Weldon et al. to provide the advantage of providing a flexible/soft surface for the chair which would increase user comfort.
Regarding Claim 5, teaches of a cup holder (16) secured to the frame (see Figure 5).
Regarding Claim 6, teaches of a storage compartment (17) secured to the interior area (see Figures 6).
Regarding Claim 7, teaches of an umbrella holder (disclosed in paragraph [0023]) secured to the frame.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weldon et al. in view of U.S. Patent No. 6,079,777 issued to Simmons et al., as disclosed above, and in further view of U.S. Patent Publication 2019/0031270 issued to Thompson.
Weldon et al. as modified by Simons et al., above in regards to claim 1, disclose the claimed invention except for teaching of a control system; a network with a computing device configured to communicate with the control system; a platform accessible via the computing device; wherein the platform is configured to accept payment for a predetermined time period for a rental of the cargo carrier system through the computing device.
Thompson teaches that it is known to provide a control system a network (interfaces 220, 222) with a computing device (218) configured to communicate with the control system; a platform accessible (202) via the computing device; wherein the platform (202) is configured to accept payment for a predetermined time period for a rental of the cargo carrier system through the computing device (paragraph [0070] for example disclose the platform 202 includes a payment collection device when used in a rental system).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a rental platform system, as taught by Thompson, for the modified invention of Weldon et al.  One would be motivated to provide a rental platform to allow the device taught by Weldon et al. to be rented, allowing a variety of users to make use of the device at a public location, such as a beach or park.
Allowable Subject Matter
Claims 2-4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the primary reason for the indication of allowable subject matter is the inclusion of in re claim 2 a hinge system for securing a handle to the frame, where the hinge system includes first and second arms and a release to allow the handle to pivot; in re claim 3 where a holder having one or more handles that extend inward from the legs of the carrier, where the holder is for securing a cooler to the carrier; in combination with the other elements recited, not found in the prior art of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN L SWENSON whose telephone number is (571)270-5572.  The examiner can normally be reached on Monday - Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN SWENSON
Primary Examiner
Art Unit 3618



/BRIAN L SWENSON/Primary Examiner, Art Unit 3618